DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Non-patent literature reference #11 of the information disclosure statement (IDS) submitted on 16 December 2019 does not include a reference date. As such, this reference has been crossed out on the signed PTO-1449 form.

Claim Interpretation
Dependent claims 22-25 ultimately depend upon claim 16. These dependent claims appear to recite limitations that are apparently optional. For example, claim 24 recites “[t]he method of claim 16, wherein the immune response may comprise an antibody response.” The words “may”, as well as “can” in claim 22, may appear at first glance to indicate that the additional limitations of claims 22-25 are optional. 

The subject matter of the instant claims is drawn to a method of inducing an immune response in a subject. In this subject matter, an immunogen (i.e. a vaccine) is introduced to a subject, and the subject develops an immune response against said vaccine. However, vaccines are not perfect, and not every subject develops the desired immune response. In support of this position, the examiner cites the post-filing date reference Goel et al. (Science Immunology, Vol. 6, 2021, pages 1-13), drawn to SARS-CoV-2 mRNA vaccination. Goel teaches the following chart on page 3, Figure 1B, reproduced in part below with annotation by the examiner.

    PNG
    media_image1.png
    412
    628
    media_image1.png
    Greyscale

The above-reproduced figure shows that for the majority of individuals receiving a vaccine, the first SARS-CoV-2 mRNA vaccine resulted in the production of an antibody response. However, for one individual, no antibody response was obtained as of the first SARS-CoV-2 mRNA vaccine dose.

Therefore, the claim language in claim 24 requires that the method is understood to result in the production of an antibody response in at least some of a patient population, but does not require that the method result in the production of an antibody response in all members of a patient population.
Instant method claims 22-25 are being interpreted in a similar manner. For example, the claimed method of claim 24 may produce an antibody response; however, the claim is not understood to require that an antibody response be produced in every subject in whom the claimed method occurs in order to meet the claimed requirements. However, a method that produces an antibody response in at least some subjects is understood to meet the claim limitations of claim 24. In contrast, a method that does not produce an antibody response is not understood to meet the requirements of claim 24. Claims 22-23 and 25 are being interpreted similarly.
Given the lack of perfection of vaccines, the claim language of “can” and “may” in claims 22-25 is understood to properly limit claim 16 upon which claims 22-25 ultimately depend, and no rejection of these claims under 35 U.S.C. 112(b) or 112(d) has been set forth.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson et al. (US 2011/0305727 A1).
Swanson et al. (hereafter referred to as Swanson) is drawn to methods for inducing an immune response against RSV (respiratory syncytial virus) by immunizing against the “F” protein of RSV, as of Swanson, title and abstract, wherein the “F” protein is the fusion protein and responsible for fusion of the RSV virus to cells. Swanson describes this as vaccination, as of Swanson, at least paragraph 0028. Swanson suggests administering the composition to a human, as of Swanson, paragraph 0242. In one embodiment, Swanson teaches using self-replicating RNA to encode the soluble RSV “F” protein, as of Swanson, paragraph 0061, and suggests in situ expression of nucleic acids, as of Swanson, paragraph 0095. Swanson teaches liposomes as delivery systems for RNA in paragraphs 0190-0196, and teaches various ingredients in the liposome in paragraph 0194. Swanson teaches a N:P ratio of 8:1 in paragraph 0546, which is in the required range of between 1:1 and 20:1. Swanson suggests liposomes with cationic lipids in paragraphs 0191-0192, and the DlinDMA in paragraph 0546 is understood to be a cationic lipid.
As to claim 16, while Swanson teaches forming a liposome with RNA and with a N:P ratio of 8:1 in paragraph 0546, Swanson does not actually appear to teach injecting this particular embodiment into a patient or subject to vaccinate against RSV; also, it is not clear that the vaccine used in the mouse immunogenicity studies starting on paragraph 0554 of Swanson is the composition described in paragraph 0546 of Swanson. As such, no anticipation rejection over Swanson has been written. Nevertheless, based upon the teachings of Swanson, the skilled artisan would have KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).   
As to claim 16, this is an independent claim reciting raising an immune response in a vertebrate, using a liposome with a cationic lipid and a specific N:P ratio. Swanson teaches the liposome with the cationic lipid in paragraphs 0191-0192 and the required N:P ratio in paragraph 0546. Swanson teaches raising a protective immune response against RSV using a nucleic acid in paragraphs 0061 and 0095.
As to claim 17, this is an independent claim requiring essentially the same subject matter as claim 16 except also requiring that the administered composition be a pharmaceutical composition. Swanson teaches this as of at least paragraph 0199.
As to claim 18, Swanson teaches administering the composition to a human, as of paragraph 0242.
As to claim 19, Swanson teaches self-replicating RNA, as of at least paragraph 0026.

As to claim 21, the teachings of paragraph 0181 of Swanson are understood to refer to two open reading frames, one to transcribe the RNA dependent RNA polymerase and the other to transcribe the RSV F polypeptide, which is the immunogen.
As to claim 22, Swanson teaches an immune response against RSV F, as of Swanson, title, abstract, and paragraph 0181.
As to claim 23, Swanson teaches an immune response against RSV F, as of Swanson, title, abstract, and paragraph 0181. This is an immune response against a virus.
As to claim 24, Swanson teaches a neutralizing antibody response in paragraph 0046.
As to claim 25, Swanson teaches T-cell mediated immunity in paragraph 0432.
Additional Note: While Swanson teaches inducing an immune response via administering RNA intended to encode the RSV F protein in situ (i.e. RNA vaccination), Swanson teaches alternative forms of vaccination in which the RSV F protein is itself the antigen, e.g. as of the claims of Swanson (i.e. protein or subunit vaccination). However, the fact that Swanson teaches protein/subunit vaccination does not detract from Swanson’s teaching of RNA vaccination.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 6 July 2011. Swanson was published on 15 December 2011, which is later than the earliest effective filing date of the instant application. However, Swanson was filed on 15 July 2010, and was effectively filed as early as 15 July 2009 .


Claims 16-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perri et al. (US 2009/0104226 A1) in view of Akinc et al. (WO 2010/088537 A2).
 Perri et al. (hereafter referred to as Perri) is drawn to a method for stimulating an immune response against a protein derived from a respiratory virus, as of Perri, title and abstract, and figure below abstract reproduced below.

    PNG
    media_image2.png
    531
    804
    media_image2.png
    Greyscale

The composition used in the method of Perri is understood to be self-replicating and is understood to comprise RNA, as of Perri, paragraph 0098. Perri teaches 
Perri is silent as to a liposomal delivery carrier for the nucleic acid.
Akinc et al. (hereafter referred to as Akinc) is drawn to a lipid formulation, as of Akinc, title and abstract, and figure 23 of Akinc, reproduced in part below.

    PNG
    media_image3.png
    497
    756
    media_image3.png
    Greyscale

Said lipid formulation is understood to be used for delivery of nucleic acids, as of Akinc, page 1, paragraph entitled “technical field.” Said formulation comprises a cationic lipid, as of Akinc, abstract. Said delivery vehicles may be liposomes, as of Akinc, page 34, bottom half of page.
Akinc does not teach a self-replicating RNA.
It would have been prima facie obvious for one of ordinary skill in the art to have used the liposomes of Akinc to have delivered the nucleic acid of Perri. Perri is drawn to 
As to claim 16, the claim requires a method of raising a protective immune response. This is taught by Perri. The title of Perri is drawn to respiratory pathogen vaccines; this is understood to refer to raising an immune response in a subject that protects against said respiratory pathogens.
As to claim 16, the claim is drawn to administering to a vertebrate. Perri teaches administration to humans in paragraph 0010.
As to claim 16, the claim requires a liposome with a cationic lipid. This is taught by Akinc, title, abstract, and figure 23, reproduced above.
As to claim 16, the claim requires a specific N:P ratio. While Akinc does not teach the terminology “N:P ratio”, Akinc does teach the following, as of page 138, relevant text reproduced below.

    PNG
    media_image4.png
    356
    941
    media_image4.png
    Greyscale

As best understood by the examiner, the above-reproduced ratios are understood to be N:P ratios and are understood to be within the scope of the required ratios, e.g. as the prior art ratio of about 3:1 to about 15:1 is within the scope of the required ratio of between 1:1 and 20:1. Even if, purely en arguendo, the lipid:nucleic acid ratios of Akinc do not read on the required N:P ratios, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising lipids and a nucleic acid are taught by Akinc. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ratios of these components by routine experimentation.
As to claim 17, this is an independent claim requiring essentially the same subject matter as claim 16 except also requiring a pharmaceutical composition. Perri teaches a pharmaceutically acceptable carrier or diluent in paragraph 0020; this is understood to read on the required pharmaceutical composition.
As to claim 18, Perri teaches administration to humans in paragraph 0010.

As to claims 20-21, Perri teaches a nsP1, nsP2, nsP3, or nsP4 polymerase in paragraph 0073. This is understood to read on the required RNA-dependent RNA polymerase of claim 20 and the required alphavirus replicase of claim 21. Evidence supporting the expectation that the nsP1, nsP2, nsP3, or nsP4, which were already taught by Perri, meet the requirements of the instant claims is provided by instant specification, paragraph page 5 lines 25-30. Something which is old (e.g. nsP1, nsP2, nsP3, or nsP4 or nucleic acid encoding said proteins) does not become patentable upon the discovery of a new property (that these are RNA dependent RNA polymerases and/or alphavirus replicases), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As such, the skilled artisan would have expected that the nsP1, nsP2, nsP3, or nsP4 taught by Perri would have had RNA-dependent RNA polymerase and alphavirus replicase activity even if this feature was not taught by Perri. Perri also teaches RNA encoding an immunogen such as RSV or SARS coronavirus, as of Perri, paragraphs 0315 and 0318.
As to claim 22, Perri teaches the RSV “F” glycoprotein, as of paragraph 0303.
As to claim 23, Perri teaches raising immune responses against various respiratory viruses including RSV, influenza, parainfluenza, and SARS coronavirus, as of Perri, paragraphs 0155-0156.
As to claim 24, Perri teaches an antibody response in paragraph 0092.
As to claim 25, Perri teaches activation of CD4 (helper) and CD8 (cytotoxic) T-cells in paragraph 0089.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 6 July 2011. Akinc was published on 5 August 2010. This is less than a year earlier than the effective filing date of the instant application. Akinc has no common inventors with the instant application and is therefore prior art under pre-AIA  35 U.S.C. 102(a). Akinc was also effectively filed prior to the effective filing date of the instant application, along with being published in English and designating the US as a designated state. Therefore, Akinc is prior art under pre-AIA  35 U.S.C. 102(e).


Claims 16-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perri et al. (US 2009/0104226 A1) in view of MacLachlan et al. (US 2006/0051405 A1). 
 Perri et al. (hereafter referred to as Perri) is drawn to a method for stimulating an immune response against a protein derived from a respiratory virus, as of Perri, title and abstract, and figure below abstract reproduced below.

    PNG
    media_image2.png
    531
    804
    media_image2.png
    Greyscale

The composition used in the method of Perri is understood to be self-replicating and is understood to comprise RNA, as of Perri, paragraph 0098. Perri teaches vaccinating against various diseases, including SARS coronavirus (i.e. SARS-1), as of Perri, paragraph 0318, Example 11, and respiratory syncytial virus, as of Perri, Example 9, paragraph 0315. Perri points out the RSV “F” protein in paragraph 0046. Perri teaches administration to humans in paragraph 0010.
Perri is silent as to a liposomal delivery carrier for the nucleic acid.
MacLachlan et al. (hereafter referred to as MacLachlan) is drawn to liposome compositions and methods for the delivery of therapeutic agents, as of MacLachlan, title and abstract. The therapeutic agents being delivered by MacLachlan are nucleic acids, as of at least paragraph 0043 of MacLachlan. MacLachlan teaches vaccination in paragraph 0237, and discusses stimulating B-cell production in paragraph 0239. The liposomes of MacLachlan include a cationic lipid, a noncationic lipid, and a lipid that 
MacLachlan does not teach a self-replicating RNA.
It would have been prima facie obvious for one of ordinary skill in the art to have used the liposomes of MacLachlan to have delivered the nucleic acid of Perri. Perri is drawn to administration of a nucleic acid, but is silent as to how this nucleic acid is delivered. MacLachlan teaches a liposome used to deliver a nucleic acid. As such, the skilled artisan would have been motivated to have used the delivery vehicle of MacLachlan to have predictably delivered the nucleic acid of Perri in order to have predictably achieved the protective immune response desired by Perri with a reasonable expectation of success.  Combining prior art elements (e.g. the nucleic acid of Perri and the liposome of MacLachlan) according to known methods (the skilled artisan would have known how to combine a nucleic acid with a liposome based upon at least the teachings of MacLachlan) to yield predictable results (delivery of the nucleic acid). See MPEP 2143, Exemplary Rationale A.
As to claim 16, the claim requires a method of raising a protective immune response. This is taught by Perri. The title of Perri is drawn to respiratory pathogen vaccines; this is understood to refer to raising an immune response in a subject that protects against said respiratory pathogens.
As to claim 16, the claim is drawn to administering to a vertebrate. Perri teaches administration to humans in paragraph 0010.
As to claim 16, the claim requires a liposome with a cationic lipid. This is taught by MacLachlan, at least paragraph 0048.


    PNG
    media_image5.png
    183
    405
    media_image5.png
    Greyscale

A ratio of nucleic acid to lipid of 0.01 to 0.08 is a ratio of lipid to nucleic acid of about 12.5:1 to 100:1; these endpoints can be calculated by taking the reciprocal of the values of 0.08 and 0.01. As best understood by the examiner, the ratio of the lipid to nucleic acid would appear to be the N:P ratio, and the range of 12.5:1 to 100:1 would appear to overlap with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Even if, purely en arguendo, the lipid:nucleic acid ratios of MacLachlan do not read on the required N:P ratios, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising lipids and a nucleic acid are taught by MacLachlan. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ratios of lipids and nucleic acids by routine experimentation.

As to claim 18, Perri teaches administration to humans in paragraph 0010.
As to claim 19, Perri teaches self-replicating RNA, as of Perri, paragraphs 0073 and 0098.
As to claims 20-21, Perri teaches a nsP1, nsP2, nsP3, or nsP4 polymerase in paragraph 0073. This is understood to read on the required RNA-dependent RNA polymerase of claim 20 and the required alphavirus replicase of claim 21. Evidence supporting the expectation that the nsP1, nsP2, nsP3, or nsP4, which were already taught by Perri, meet the requirements of the instant claims is provided by instant specification, paragraph page 5 lines 25-30. Something which is old (e.g. nsP1, nsP2, nsP3, or nsP4 or nucleic acid encoding said proteins) does not become patentable upon the discovery of a new property (that these are RNA dependent RNA polymerases and/or alphavirus replicases), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As such, the skilled artisan would have expected that the nsP1, nsP2, nsP3, or nsP4 taught by Perri would have had RNA-dependent RNA polymerase and alphavirus replicase activity even if this feature was not taught by Perri. Perri also teaches RNA encoding an immunogen such as RSV or SARS coronavirus, as of Perri, paragraphs 0315 and 0318.
As to claim 22, Perri teaches the RSV “F” glycoprotein, as of paragraph 0303.

As to claim 24, Perri teaches an antibody response in paragraph 0092.
As to claim 25, Perri teaches activation of CD4 (helper) and CD8 (cytotoxic) T-cells in paragraph 0089.

Claims 16-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perri et al. (US 2009/0104226 A1) in view of Akinc et al. (WO 2010/088537 A2), the combination further in view of Matsuura et al. (Biochimica et Biophysica Acta, Vol. 1612 (2003), pages 136-143).
Claims 16-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perri et al. (US 2009/0104226 A1) in view of MacLachlan et al. (US 2006/0051405 A1), the combination further in view of Matsuura et al. (Biochimica et Biophysica Acta, Vol. 1612 (2003), pages 136-143). 
Perri is drawn to a method of administering a self-replicating RNA as a vaccine to raise immune response. Akinc and MacLachlan are drawn to delivery carriers of cationic liposomes used to deliver RNA. See the rejections above over Perri in view of Akinc and Perri in view of MacLachlan.
For the purposes of this rejection, the examiner understands, purely en arguendo and with regard to this ground of rejection only, that neither Akinc nor MacLachlan teach the required N:P ratio.


    PNG
    media_image6.png
    344
    328
    media_image6.png
    Greyscale

Matsuura teaches N/P ratios from 12 to 48, as of Matsuura, page 139, left column, Figure 2, reproduced in part below.

    PNG
    media_image7.png
    371
    388
    media_image7.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have modified the N/P ratio of the liposomes of Akinc or MacLachlan to have been in the range of Matsuura. Matsuura teaches that N/P ratios of from 12 to 48 are useful for 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,770,463 in view of Matsuura et al. (Biochimica et Biophysica Acta, Vol. 1612 (2003), pages 136-143).

The conflicting claims are drawn to a method for raising an immune response in a vertebrate, as of conflicting claim 1. The method may entail administering liposomes delivering self-replicating RNA, as of part (i) of claim 1. The immune response may be against the RSV “F” protein, as of conflicting claim 13, and may be achieved by administering the liposome comprising self-replicating RNA.
The conflicting claims do not recite the required N:P ratio.
Matsuura et al. (hereafter referred to as Matsuura) is drawn to polycationic liposomes for gene transfer in vivo, as of Matsuura, title and abstract. Said liposome has the following structure, as of Matsuura, page 138, figure 1, reproduced in part below.

    PNG
    media_image6.png
    344
    328
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    371
    388
    media_image7.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have modified the N/P ratio of the liposomes of the conflicting claims to have been in the range of Matsuura. Matsuura teaches that N/P ratios of from 12 to 48 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N/P ratio of the liposomes of the conflicting claims in order to have optimized transfection of the RNA delivered by said liposomes with a reasonable expectation of success. As such, the teachings of Matsuura indicate that the N/P ratio is a result-effective variable, and optimization of a result-effective variable would have been prima facie obvious. The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II)(B), second paragraph in section, last sentence.


Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,254,265 in view of Matsuura et al. (Biochimica et Biophysica Acta, Vol. 1612 (2003), pages 136-143).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1.
The conflicting claims are drawn to a composition and method for raising a protective immune response in a vertebrate. The method comprises administering a cationic liposome comprising immunogen encoding RNA, wherein said immunogen encoding RNA is self-replicating.
The conflicting claims do not recite the required N:P ratio.
Matsuura et al. (hereafter referred to as Matsuura) is drawn to polycationic liposomes for gene transfer in vivo, as of Matsuura, title and abstract. Said liposome has the following structure, as of Matsuura, page 138, figure 1, reproduced in part in the rejection above. Matsuura teaches N/P ratios from 12 to 48, as of Matsuura, page 139, left column, Figure 2, reproduced in part in the rejection above.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N/P ratio of the liposomes of the conflicting claims to have been in the range of Matsuura. Matsuura teaches that N/P ratios of from 12 to 48 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N/P ratio of the liposomes of .

Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,906,867 in view of Matsuura et al. (Biochimica et Biophysica Acta, Vol. 1612 (2003), pages 136-143).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1.
The conflicting claims are drawn to a composition for raising a protective immune response in a vertebrate (e.g. as of conflicting claim 5). The method comprises administering a cationic liposome comprising immunogen encoding RNA, wherein said immunogen encoding RNA is self-replicating, as of conflicting claim 4.
The conflicting claims do not recite the required N:P ratio.
Matsuura et al. (hereafter referred to as Matsuura) is drawn to polycationic liposomes for gene transfer in vivo, as of Matsuura, title and abstract. Said liposome 
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N/P ratio of the liposomes of the conflicting claims to have been in the range of Matsuura. Matsuura teaches that N/P ratios of from 12 to 48 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N/P ratio of the liposomes of the conflicting claims in order to have optimized transfection of the RNA delivered by said liposomes with a reasonable expectation of success. As such, the teachings of Matsuura indicate that the N/P ratio is a result-effective variable, and optimization of a result-effective variable would have been prima facie obvious. The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II)(B), second paragraph in section, last sentence.

Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,058,762 in view of Matsuura et al. (Biochimica et Biophysica Acta, Vol. 1612 (2003), pages 136-143).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV 
The conflicting claims are drawn to a composition for raising a protective immune response in a vertebrate. The liposome composition includes a cationic lipid, as of conflicting claim 17. The liposomes of the conflicting claims may be used in a method comprising administering a cationic liposome comprising immunogen encoding RNA (e.g. as of conflicting claim 13, which recites immunogenicity against the RSV fusion protein), which would generate an immune response. The immunogen encoding RNA is self-replicating, as of conflicting claim 1 part (i).
The conflicting claims do not recite the required N:P ratio.
Matsuura et al. (hereafter referred to as Matsuura) is drawn to polycationic liposomes for gene transfer in vivo, as of Matsuura, title and abstract. Said liposome has the following structure, as of Matsuura, page 138, figure 1, reproduced in part in the rejection above. Matsuura teaches N/P ratios from 12 to 48, as of Matsuura, page 139, left column, Figure 2, reproduced in part in the rejection above.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N/P ratio of the liposomes of the conflicting claims to have been in the range of Matsuura. Matsuura teaches that N/P ratios of from 12 to 48 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N/P ratio of the liposomes of the conflicting claims in order to have optimized transfection of the RNA delivered by said liposomes with a reasonable expectation of success. As such, the teachings of Matsuura indicate that the N/P ratio is a result-effective variable, and optimization of a .


Claims 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-21 of copending Application No. 16/714,877 in view of Matsuura et al. (Biochimica et Biophysica Acta, Vol. 1612 (2003), pages 136-143).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1.
The copending claims are drawn to a method for raising a protective immune response in a vertebrate. The method comprises administering a cationic liposome (as of copending claim 15) comprising immunogen encoding RNA, wherein said immunogen encoding RNA is self-replicating (as of copending claim 17). The copending claims also recite a pegylated lipid with a specific molecular weight range.
The copending claims do not recite the required N:P ratio.
Matsuura et al. (hereafter referred to as Matsuura) is drawn to polycationic liposomes for gene transfer in vivo, as of Matsuura, title and abstract. Said liposome 
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N/P ratio of the liposomes of the copending claims to have been in the range of Matsuura. Matsuura teaches that N/P ratios of from 12 to 48 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N/P ratio of the liposomes of the copending claims in order to have optimized transfection of the RNA delivered by said liposomes with a reasonable expectation of success. As such, the teachings of Matsuura indicate that the N/P ratio is a result-effective variable, and optimization of a result-effective variable would have been prima facie obvious. The presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(II)(B), second paragraph in section, last sentence.
This is a provisional nonstatutory double patenting rejection.


Additional Relevant Reference
As an additional relevant reference, the examiner cites Panzner et al. (WO 2007/107304 A2). Panzner et al. (hereafter referred to as Panzner) is drawn to loading ampotheric liposomes with nucleic acid active substances. Panzer includes extensive 
Panzner differs from the claimed invention because Panzner does not appear to be drawn to vaccination and/or raising an immune response. In fact, Panzner appears to teach away from triggering an immune reaction, as of Panzner, page 4 lines 14-18. Panzner also suggests a “Minimalistic Immunogenically Defined Gene Expression” on page 21 lines 20-23. This appears to differ from the claimed invention, in which an immune reaction that is not “minimalistic” is desired.
In view of these differences between Panzner and the claimed method, no rejection over Panzner has been written. Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03. Panzner is therefore not viewed as being better than the references cited in the applied rejection. 
Regardless, the teachings of Panzner may be relevant in regard to the instant claimed method to the extent that the teachings related to the N/P ratio of Panzner apply to delivery of nucleic acids as a whole, regardless of whether those nucleic acids are used to stimulate an immune response or are intended to avoid an immune response. Therefore, the teachings of Panzner are believed by the examiner to be relevant to the course of prosecution of the instant application.




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612